Citation Nr: 0306430	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic right ankle 
disorder to include degenerative arthritis.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1966 to January 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, denied service connection for 
a chronic right ankle disorder to include degenerative joint 
disease.  The veteran has represented himself throughout this 
appeal.  


FINDINGS OF FACT

1.  The veteran sustained a right ankle sprain during active 
service which resolved without chronic residuals.  

2.  A chronic right ankle disorder was not manifested during 
active service or for many years following service 
separation.  The veteran's current chronic right ankle 
degenerative joint disease has not been shown to have 
originated during active service or to be otherwise related 
thereto.  


CONCLUSION OF LAW

A chronic right ankle disorder to include degenerative joint 
disease was not incurred in or aggravated by wartime service 
and arthritis may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a chronic 
right ankle disorder, the Board observes that the Department 
of Veterans Affairs (VA) has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
In February 2000, the veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  The requested hearing 
was scheduled for August 2002.  The veteran failed to report 
for the scheduled hearing.  In January 2002, the veteran was 
informed in writing of the evidence needed to support his 
appeal; what he needed to do; and how and what the VA would 
do to assist him in furthering his appeal.  In February 2003, 
the Board attempted to conduct additional development of the 
record including requesting that the veteran provide 
information as to all post-service treatment of his right 
ankle disorder and affording the veteran an additional VA 
examination for compensation purposes to clarify the etiology 
of his right ankle disorder.  The veteran subsequently failed 
to respond to the Board's request for information and to 
appear for a VA physical evaluation scheduled for February 
2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's duty to assist the veteran in 
the proper development of his case is "not always a one-way 
street" and the veteran must be prepared to cooperate with 
the VA's efforts to obtain all relevant evidence.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  As all relevant facts 
have been developed to the extent possible, the Board finds 
that any duty imposed on the VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in 


service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  
Where a veteran served continuously for ninety days or more 
during a period of war and arthritis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2002).  

The veteran's service medical records indicate that he was 
treated for a sprained right ankle in July 1966.  His right 
ankle was wrapped in an ACE bandage.  At his October 1967 
physical examination for service separation, the veteran did 
not complain of or report any right ankle abnormalities.  The 
military examiner did not identify any chronic right ankle 
sprain residuals or other ankle abnormalities.  

At an October 1997 VA examination for compensation purposes, 
the veteran complained of recurrent right ankle sprains 
associated with walking and bathing.  He denied experiencing 
right ankle pain.  The veteran reported that he had injured 
his right ankle while getting off of an Army truck in 1968.  
Army medical personnel treated his right ankle injury with a 
bandage and crutches for a five-day period.  The VA examiner 
observed that the veteran had a normal gait with no evidence 
of abnormal weight bearing.  On physical examination, the 
veteran exhibited essentially no right ankle abnormalities.  
Contemporaneous X-ray studies of the right ankle revealed 
findings consistent with mild degenerative joint disease.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records reflect that he was treated for a 
July 1966 right ankle sprain.  The report of the veteran's 
October 1967 physical examination for service separation 
identifies no chronic right ankle sprain residuals or other 
ankle abnormalities associated with the veteran's inservice 
trauma.  

The first objective documentation of the onset of a chronic 
right lower ankle disorder is the report of the October 1997 
VA examination for compensation purposes establishing a 
diagnosis of right ankle degenerative arthritis.  Neither the 
VA examiner nor any other competent medical professional has 
attributed the onset of the veteran's current right ankle 
arthritic disorder to either his period of active service or 
his inservice acute right ankle sprain.  The Board notes that 
the veteran unfortunately failed to appear for an additional 
VA physical evaluation which may have shed additional light 
on the etiology of his current right ankle degenerative joint 
disease.  

The only evidence supporting the veteran's claim is his own 
subjective statements on appeal.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent evidence 
establishing that the veteran's current right ankle 
degenerative joint disease was either initially manifested 
during his period of active service; manifested to a 
compensable degree within one year of service separation; or 
otherwise originated during active service, the Board finds 
that service connection for a chronic right ankle disorder to 
include degenerative joint disease is not warranted.  




ORDER

Service connection for a chronic right ankle disorder to 
include degenerative joint disease is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

